Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 1 of 17 PageID #:6539




                 GROUP
                EXHIBIT 3
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 2 of 17 PageID #:6540




                         IN THE UNITED STATES DISTRICT COT]RT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

   CRYSTAL BROWN, et al., on Behalf of                   )
   Themselves and a Class of Similarly Situated          )
   Persons,                                              )
                                                         )
                             Plaintiffs,                 )     Case   No. l7-cv-8085
                                                         )
   COOK COUNTY; LAW OFFICE OF THE                        )     Judge Matthew Kennelly
   COOK COUNTY PUBLIC DEFENDER;AMY                       )
   CAMPANELLI, in her capacity as Public                 )
   Defender of Cook County; and THOMAS                   )
   DART, in his official capacity as Sheriffof           )
   Cook County,                                          )
                                                         )
                            Defendants.                  )


                               DECLARATION OF BRENDA ALBA

          I, Brenda Alba, on oath and under penalty of perjury, and upon my personal knowledge

   and belief, depose and state as follows:

           1.     I was employed as a law clerk with the Cook County Public Defender

   ("CCPD')'s office from approximately May 31,2016 through approximately July 25,2016.

          2.      The Notice of Class Action Settlement and Claim Form from this case was

   initially mailed to an address where I no longer reside.

          3.      On approximately, July 20,2020, my former landlord provided me with mail that

   had been delivered to my former address. The Notice of Class Action Settlement and Claim form

   were included. That was the first notice I had of the settlement.

          4.      I filled out the claim form   as soon as   I was able and submitted it by email to the

   Claims Administrator and Potter Bolanos LLC on July 23,2020.
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 3 of 17 PageID #:6541




         5.       I request the Court consider my claim form submission in light of the factors set

  forth above.

  DECLARANT FURTTIER SAYETH NAUGHT.




                                                Brenda Alba


                                         CERTIFICATION

          I, BRENDA ALBA, certify under penalty of perjury under the laws of the United States
  of America and the State of Illinois that statements made in my declaration are true and coffect,
  except as to matters stated to be on information and belief and as to such matters, t certit, that I
  verily believe them to be true and correct.

  Executed on    this J    Aay of September,Z}2},




                                                Brenda Alba
 Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 4 of 17 PageID #:6542




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CRYSTAL BROWN, et al., on Behalf of               )
Themselves and a Class of Similarly Situated      )
Persons,                                          )
                                                  )
                           Plaintiffs,            )   Case No. 17-cv-8085
                                                  )
COOK COUNTY; LAW OFFICE OF THE                    )   Judge Matthew Kennelly
COOK COUNTY PUBLIC DEFENDER; AMY                  )
CAMPANELLI, in her capacity as Public             )
Defender of Cook County; and THOMAS               )
DART, in his official capacity as Sheriff of      )
Cook County,                                      )
                                                  )
                         Defendants.              )


                           DECLARATION OF JESSICA WILSON

       I, Jessica Wilson, on oath and under penalty of perjury, and upon my personal knowledge

and belief, depose and state as follows:

       1.      I was employed as a law clerk with the Cook County Public Defender

(“CCPD”)’s office from approximately June 2017 through approximately August 2017.

       2.      On approximately March 24, 2020, and because of the Covid-19 pandemic, I went

to stay with my parents at their home in Georgia where Covid-19 rates were significantly lower

than in Chicago.

       3.      While I was in Georgia, the Notice of Class Action Settlement and Claim Form in

this case was delivered to my home address.

       4.      I arrived back to my home address on May 30, 2020 and reviewed my mail. That

was the first notice I had of the settlement.
 Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 5 of 17 PageID #:6543




       5.      I filled out the claim form as soon as I was able and submitted it by email to the

Claims Administrator on May 30, 2020.

       6.      I request the Court consider my claim form submission in light of the factors set

forth above.

DECLARANT FURTHER SAYETH NAUGHT.



                                             Jessica Wilson

                                       CERTIFICATION

         I, JESSICA WILSON, certify under penalty of perjury under the laws of the United
States of America and the State of Illinois that statements made in my declaration are true and
correct, except as to matters stated to be on information and belief and as to such matters, I
certify that I verily believe them to be true and correct.

Executed on this 27      day of August, 2020.



                                             Jessica Wilson
    Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 6 of 17 PageID #:6544





                       ,17+(81,7('67$7(6',675,&7&2857
                      )257+(1257+(51',675,&72),//,12,6
                                 ($67(51',9,6,21

&5<67$/%52:1HWDORQ%HKDOIRI                           
7KHPVHOYHVDQGD&ODVVRI6LPLODUO\6LWXDWHG                  
3HUVRQV                                                     
                                                              
3ODLQWLIIV          &DVH1RFY
                                                           
&22.&2817</$:2)),&(2)7+(                                -XGJH0DWWKHZ.HQQHOO\
&22.&2817<38%/,&'()(1'(5$0<                              
&$03$1(//,LQKHUFDSDFLW\DV3XEOLF                      
'HIHQGHURI&RRN&RXQW\DQG7+20$6                        
'$57LQKLVRIILFLDOFDSDFLW\DV6KHULIIRI               
&RRN&RXQW\                                               
                                                           
'HIHQGDQWV         
                                                        

                             '(&/$5$7,212)1,&2/(3,/(**,
                                                  
        ,1LFROH3LOHJJLRQRDWKDQGXQGHUSHQDOW\RISHUMXU\DQGXSRQP\SHUVRQDONQRZOHGJH

DQGEHOLHIGHSRVHDQGVWDWHDVIROORZV

             ,KDYHEHHQHPSOR\HGDVDQ$VVLVWDQW3XEOLF'HIHQGHUZLWKWKH&RRN&RXQW\

3XEOLF'HIHQGHU ³&&3'´ ¶VRIILFHVLQFHDSSUR[LPDWHO\-XO\WKURXJKWKHSUHVHQW

             ,UHFHLYHGDFRS\RIWKH1RWLFHRI&ODVV$FWLRQ6HWWOHPHQWDQG&ODLP)RUPLQWKH

DERYHFDSWLRQHGFDVHE\PDLO

             ,GRQRWUHFDOOWKHGDWH,UHFHLYHGWKH1RWLFHDQG&ODLP)RUPEXW,UHJXODUO\

H[SHULHQFHVLJQLILFDQWGHOD\VLQWKHUHFHLSWRIP\PDLO

             ,QDSSUR[LPDWHO\0DUFKGXHWRWKH&RYLGSDQGHPLF,ZDVUHTXLUHG

WRWDNHRYHUWKHFDUHRIP\PRWKHUDQGKHUSURSHUW\0\PRWKHULVROGHUDQGLQDQDWULVN

FDWHJRU\GXHWRKHDOWKLVVXHVLQFOXGLQJDFRPSURPLVHGLPPXQHV\VWHP

         



    Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 7 of 17 PageID #:6545





                  ,ZRUNLQ&&3'¶V7ULDO7HFKQRORJ\'LYLVLRQ$VDUHVXOWRI&RYLGPXFKRI

&&3'¶VRIILFHVKLIWHGWRZRUNLQJUHPRWHO\XVLQJWHFKQRORJ\WKDWPDQ\KDGQRWSUHYLRXVO\

XWLOL]HG7KH7ULDO7HFKQRORJ\GLYLVLRQEHFDPHWKHde factoOLDLVRQIRU&&3'DQGWKH&RRN

&RXQW\%XUHDXRI7HFKQRORJ\DQGDVVLVWHGLQSURYLGLQJVXSSRUWIRUWKRVHZKRZHUHXQIDPLOLDU

ZLWKWKHWHFKQRORJ\RUZKRH[SHULHQFHGSUREOHPVFRQQHFWLQJWRDQGXWLOL]LQJWKHWHFKQRORJ\IRU

DQ\UHDVRQ7KLVFDXVHGP\ZRUNORDGWRLQFUHDVHVLJQLILFDQWO\

                  &DULQJIRUP\PRWKHUWDNLQJRYHUWKHPDLQWHQDQFHRIKHUWZRKRPHVDQGWKH

FRQWLQXLQJZRUNRIFORVLQJRXWP\GHFHDVHGIDWKHU¶VDIIDLUVLQDGGLWLRQWRZRUNLQJIXOOWLPHZLWK

DQLQFUHDVHGZRUNORDGFDXVHGPHWRORVHWUDFNRIWKHGHDGOLQHWRVXEPLWP\FODLPIRUP

                  :KHQ,UHDOL]HGWKHGDWHKDGSDVVHG,LPPHGLDWHO\ILOOHGRXWDQGHPDLOHGWKH

FODLPIRUPWRWKH&ODVV$GPLQLVWUDWRUDVVRRQDV,ZDVDEOH

                  ,UHTXHVWWKH&RXUWFRQVLGHUP\FODLPIRUPVXEPLVVLRQLQOLJKWRIWKHIDFWRUVVHW

IRUWKDERYH

'(&/$5$17)857+(56$<(7+1$8*+7
                                                                                                  Digitally signed by Nicole Pileggi

                                                             Nicole Pileggi                    DN: cn=Nicole Pileggi, o, ou,
                                                                                                  email=n13pileggi@gmail.com, c=US

                                                                                                     
                                                                                                  Date: 2020.09.08 15:06:41 -05'00'


                                               
                                                1LFROH3LOHJJL
                                                      
                                                      
                                           &(57,),&$7,21
                                                      
       ,1,&2/(3,/(**,FHUWLI\XQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHV
RI$PHULFDDQGWKH6WDWHRI,OOLQRLVWKDWVWDWHPHQWVPDGHLQP\GHFODUDWLRQDUHWUXHDQGFRUUHFW
H[FHSWDVWRPDWWHUVVWDWHGWREHRQLQIRUPDWLRQDQGEHOLHIDQGDVWRVXFKPDWWHUV,FHUWLI\WKDW,
YHULO\EHOLHYHWKHPWREHWUXHDQGFRUUHFW

                  8th
([HFXWHGRQWKLVGD\RI6HSWHPEHU
                                                                                             Digitally signed by Nicole Pileggi


                                    
                                                                 Nicole Pileggi               DN: cn=Nicole Pileggi, o, ou,
                                                                                              email=n13pileggi@gmail.com, c=US

                                                
                                                                                              Date: 2020.09.08 15:07:08 -05'00'
                                                                                                                                
                                          1LFROH3LOHJJL



Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 8 of 17 PageID #:6546
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 9 of 17 PageID #:6547
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 10 of 17 PageID #:6548
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 11 of 17 PageID #:6549
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 12 of 17 PageID #:6550
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 13 of 17 PageID #:6551
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 14 of 17 PageID #:6552




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISIOON

  CRYSTAL BROWN, ¢t al., on Behalf of
  Themselves and a Class of Similarly Situated
  Persons,

                            Plaintiffs,                  Case No. 17-cv-8085

  CoOK COUNTY; LAW OFFICE OF THE                         Judge Matthew Kennelly
              PUBLIC DEFENDER; AMY
  CAMPANEL
  CAMPANELLI, in her capacity as Public
  Defender of Cook County; and THOMAS
  DART, in his official capacity as Sheriff of
  Cook County,

                           Defendants.



                      DECLARATION OFMARIA TERESA GONZALEZ
          I, Maria Teresa Gonzalez, on oath and under penalty of perjury, and upon my personal

  knowledge and belief, depose and state as follows:

           1.     I was employed as an Assistant PublicDefender("APD'") with the Cook County

  Public Defender ("CCPD"))'s office between approximately August 12, 2013 through November

   25, 2017. I am not currently employed with CCPD.

           2.     I did not receive a mailed copy of the Notice of Class Action Settlement.

           3.     I was generally aware that a settlement had been reached, and that a claim form

   would be sent in the mail.

           4.     I wanted to participate in the settlement and was waiting to receive the claim form

   in the mail.

           5.     I had provided my updated mailing address to my union and colleagues and it was

  my understanding I would receive the claim form in the mail. I understood the claim form would
  Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 15 of 17 PageID #:6553




be due at the end of the month of May, but I was not advised of the exact date it was due.

       6.      When I did not receive a paper form by the end of the month of May, I reached

out to colleagues who said I could submit a claim form via a website and provided me the

wcbsite address.

       1.      Once I learned about the website, I filled out the claim form online as soon as I

was able and submitted it to the Claims Administrator on May 30, 2020.

       8.      I request the Court consider my claim form submission in light of the factors set

forth above.

DECLARANT FURTHER SAYETH               NAUGHIT

                                             Maria Teresa Gonzalez



                                       CERTIFICATION
         1, MARIA TERESA GONZALEZ, certify under penalty of perjury under the laws of the
United States of America and the State of Illinois that statements made in my declaration are true
and correct, except as to matters stated to be on infomation and belief and as to such matters, I
certify that I verily believe them to be true and correct.

Executed on this       hday of September 2020.



                                             Maria Teresa Gonzalez    (
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 16 of 17 PageID #:6554




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CRYSTAL BROWN, et al., on Behalf of                  )
Themselves and a Class of Similarly Situated         )
Persons,                                             )
                                                     )
                          Plaintiffs,                )   Case No. 17-cv-8085
                                                     )
COOK COUNTY; LAW OFFICE OF THE                       )   Judge Matthew Kennelly
COOK COUNTY PUBLIC DEFENDER; AMY                     )
CAMPANELLI, in her capacity as Public                )
Defender of Cook County; and THOMAS                  )
DART, in his official capacity as Sheriff of         )
Cook County,                                         )
                                                     )
                        Defendants.                  )


                         DECLARATION OF MELISSA BERMAN

       I, Melissa Berman, on oath and under penalty of perjury, and upon my personal

knowledge and belief, depose and state as follows:

       1.      I worked as a law clerk with the Cook County Public Defender (“CCPD”)’s office

from approximately September 28, 2016 to December 20, 2016, and as an Assistant Public

Defender from approximately May 29, 2019 to the present.

       2.      I received a copy of the Notice of Class Action Settlement and Claim Form in the

above-captioned case by mail.

       3.      Due to an oversight, I mis-calendared the day it was due and submitted my claim

form online on or about May 30, 2020, one day late.

       4.      My parents have severe health conditions. In the Spring of 2020, I helped them

relocate from Florida so I could assist with their medical care. This was challenging due to the

pandemic-related restrictions and their pre-existing medical conditions.
Case: 1:17-cv-08085 Document #: 274-7 Filed: 09/11/20 Page 17 of 17 PageID #:6555




       5.      I had more than 140 clients as an Assistant Public Defender in May 2020, and at

that time, I was preparing to resume Court via “Zoom” due to the corona-virus related

restrictions, which added to my workload.

       6.      In addition, I work a second job on the weekends as a writer for a local television

news station. The killing of George Floyd and the related protests occurred during the last week

of May 2020, and we were extremely busy at the station as a result due to the intensive coverage

of these events.

       7.      As a result of the above, I submitted my claim form one day late. I request the

Court consider my claim form submission in light of the factors set forth above.

DECLARANT FURTHER SAYETH NAUGHT.




                                             Melissa Berman


                                       CERTIFICATION

         I, MELISSA BERMAN, certify under penalty of perjury under the laws of the United
States of America and the State of Illinois that statements made in my declaration are true and
correct, except as to matters stated to be on information and belief and as to such matters, I
certify that I verily believe them to be true and correct.

Executed on this 31st day of August, 2020.



                                             Melissa Berman
